Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 4 June 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Head Quarters New Windsor 4th June 1781
                        
                        I had, last Evening, the honor of receiving your favor of the 31st of May, by the Duke de Lauzun, who informs
                            me, that he is authorised by your Excellency and the Count de Barras to enter into a free communciation with me, upon the
                            subject of the Council of War held on board the Duke de Burgogne, and to request my opinion upon the propriety of their
                            determination.
                        I must confess to your Excellency, that there is weight in the reasons which are offered for the detention of
                            His Majestys Fleet in the Harbour of Newport in preference to its going round to Boston; but as I cannot think that it
                            will be as safe, in all possible cases, in the Harbour of Newport, after the greater part of the French Army has been
                            withdrawn, as it would be in the Harbour of Boston, I must adhere to my opinion and to the plan which was fixed at
                            Weathersfield as most eligible, all cases considered. I would not, however, set up any single judgment against that of so
                            many Gentlemen of experience, more especially as the matter partly depends upon a knowledge of Marine Affairs, of which, I
                            candidly confess my ignorance. I would therefore, in order to avoid delay, rest the matter upon the following footing. If
                            your Excellency, the Count de Barras, and the other Gentlemen should, upon a further consideration of the subject, aided
                            by any new informations which you may have received, still think it most advisable to adhere to the former resolution of
                            the Council, you may make use of the inclosed letters to the Governors of Massachusetts and Rhode Island which are left
                            open for your inspection. If on the contrary, you should change your opinions, the letters may be destroyed, as that,
                            which was written by me to the Governor of Rhode Island from Weathersfield, will be sufficient for the purpose of calling
                            out 500 Militia for the present, and such further numbers as exigencies may require.
                        At any rate, I could wish that the march of the troops may now be hurried as much as possible. The Strides
                            which the enemy are making to the southward demand a collection of our force in this quarter, that we may endeavour to
                            commence our operations. I know of no measure, which will be so likely to afford relief to the southern States, in so
                            short a time, as a serious menace against New York. This Your Excellency may remember was a principal inducement for our
                            undertaking that operation in preference to the other which was spoken of; and I assure you, the calls upon me from the
                            Southward are so pressing, that nothing but seeing our preparations against New York in some degree of fowardness will
                            content them, or convince them that they are likely to derive any advantages from the force which they see detained here.
                        I have forwarded your Excellency’s dispatch to the Minister by a Gentleman in the Quarter Masters department.
                            I have the Honor to be with very great Esteem Yr Excellency’s Most obt and Hble Servt
                        
                            Go: Washington

                        
                    